United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      April 1, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-51168
                                      Summary Calendar



       MELISSA C. TAYLOR,

                                                           Plaintiff-Appellant,

                                             versus

       JOHN E. POTTER, Postmaster General,
       United States Postal Service,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                              (USDC No. 7:03-CV-142)
           _______________________________________________________


Before REAVLEY, JOLLY, HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       The district court correctly dismissed Taylor’s appeal of the Department of

Labor’s disability determination because such a determination is not subject to judicial

review. 5 U.S.C. § 8128(b)(2); see Concordia v. U.S.P.S., 581 F.2d 439, 443 (5th Cir.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
1978). Taylor has failed to show that the Department of Labor violated a clear statutory

mandate and she raises no constitutional claim not suitable for determination in an

administrative setting. See Woodruff v. United States, 954 F.2d 634, 639 (11th Cir.

1992). Taylor is also prohibited from alleging disability discrimination in violation of the

Rehabilitation Act in order to secure judicial review of the Department of Labour’s

determination. See Meester v. Runyon, 149 F.3d 855, 857 (8th Cir. 1998). AFFIRMED.




                                             2